COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT
WORTH
 
NO. 2-10-014-CV
 
 
GLORIA
AGUERO                                                                              APPELLANT
 
                                                             V.
 
U.S.
BANK NATIONAL                                                                         APPELLEE
ASSOCIATION,
AS TRUSTEE 
FOR
CERTIFICATE HOLDERS 
OF
BEAR STEARNS ASSET 
BACKED
SECURITIES I LLC, 
ASSET
BACKED CERTIFICATES, 
SERIES
2007-AC1                                                                                                 
 
----------
 
FROM COUNTY COURT AT
LAW NO. 1 OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION[1]
AND JUDGMENT
 
----------
 
On August 30, 2010, we notified
appellant that her brief had not been filed as required by Texas Rule of
Appellate Procedure 38.6(a).  See Tex.
R. App. P. 38.6(a).  We stated we could
dismiss the appeal for want of prosecution unless appellant or any party
desiring to continue this appeal filed with the court within ten days a
response showing grounds for continuing the appeal.  See Tex. R. App. P. 42.3.  We have not received any response.




Because appellant=s
brief has not been filed, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a), 42.3(b),
43.2(f).
Appellant shall pay all costs of this
appeal, for which let execution issue.
 
PER CURIAM                 
 
 
PANEL:  GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  September 16, 2010
 




[1]See Tex. R. App. P.
47.4.